—In an action to recover damages for personal injuries under the supplementary uninsured motorist coverage of an insurance policy issued by the defendant, the plaintiff appeals from an order of the Supreme Court, Queens County (Lonschein, J.), dated October 15, 1997, which granted the defendant’s motion to compel the plaintiff to accept the defendant’s untimely answer.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion in granting the defendant’s motion to compel the plaintiff to accept an untimely answer. The delay on the part of the defendant was relatively brief and the excuse for the delay was reasonable (see, CPLR 3012 [d]). Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.